                      UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

DEAN A. MONCO; JOHN S. MORTIMER;               )
WOOD, PHILLIPS, KATZ, CLARK &                  )
MORTIMER ,                                     )
                                               )
             Plaintiffs,                       )
                                               )
             v.                                )      No. 17 C 6882
                                               )
ZOLTEK CORPORATION;                            )      Judge Thomas M. Durkin
ZSOLT RUMY; and                                )
TORAY INDUSTRIES, INC.,                        )
                                               )
             Defendants.                       )

                      MEMORANDUM OPINION & ORDER

      Plaintiffs Dean A. Monco, John S. Mortimer, and Wood, Phillips, Katz, Clark,

& Mortimer sued defendants Zsolt Rumy, Zoltek Corporation, and Toray Industries,

Inc. (a Japanese corporation that purchased Zoltek in 2014), seeking recovery of legal

fees for plaintiffs’ representation of Zoltek in patent litigation spanning the course of

20 years. Before the Court is Toray’s motion to dismiss for lack of personal jurisdiction

under Federal Rule of Civil Procedure 12(b)(2) and for failure to state a claim under

Federal Rule of Civil Procedure 12(b)(6) [154]. For the following reasons, the Court

grants Toray’s motion to dismiss under Rule 12(b)(2)1 without prejudice.

                                     STANDARD

       “A complaint need not include facts alleging personal jurisdiction. However,

once the defendant moves to dismiss the complaint under Federal Rule of Civil


1     Because the Court finds dismissal appropriate under Rule 12(b)(2), it does not
reach Toray’s alternative argument under Rule 12(b)(6).
Procedure 12(b)(2) for lack of personal jurisdiction, the plaintiff bears the burden of

demonstrating the existence of jurisdiction.” Purdue Research Found. v. Sanofi–

Synthelabo, S.A., 338 F.3d 773, 782 (7th Cir. 2003). When the court rules on the

motion without a hearing, the plaintiff need only establish a prima facie case of

personal jurisdiction. Id. The Court reads “the complaint liberally, in its entirety, and

with every inference drawn in favor” of the plaintiff to determine whether it has set

forth a prima facie case for personal jurisdiction. Cent. States, Se. & Sw. Areas

Pension Fund v. Phencorp Reinsurance Co., 440 F.3d 870, 877-78 (7th Cir. 2006).

“[O]nce the defendant has submitted affidavits or other evidence in opposition to the

exercise of jurisdiction, the plaintiff must go beyond the pleadings and submit

affirmative evidence supporting the exercise of jurisdiction.” Purdue, 338 F.3d at 783.

“[U]nder the prima facie standard, the plaintiff is entitled to have any conflicts in the

affidavits (or supporting materials) resolved in its favor.” Id.

                                   APPLICATION

      Because this Court is sitting in diversity, it has personal jurisdiction over the

parties to the extent that an Illinois court could exercise such jurisdiction. Philos

Techs., Inc. v. Philos & D, Inc., 645 F.3d 851, 855 n.2 (7th Cir. 2011). “Illinois extends

personal jurisdiction to the limits allowed by the United States Constitution, so the

state and federal standards are congruent here.” Id.

      Personal jurisdiction can arise by way of: (1) “general jurisdiction (i.e.,

continuous and systematic contacts with Illinois)”; (2) “specific jurisdiction (i.e.,

sufficient minimum purposeful contacts with Illinois and the dispute arose out of



                                            2
those contacts)”; or (3) waiver, including when the agreement out of which a dispute

arises contains a forum selection clause and the defendant is either party to that

agreement or “so closely related to the dispute” that it is “bound by the forum selection

clause” even though it did not sign the agreement. Solargenix Energy, LLC v. Acciona,

S.A., 17 N.E.3d 171, 182 (Ill. App. Ct. 2014); accord Burger King Corp. v. Rudzewicz,

471 U.S. 462, 472 n.14 (1985) (“because the personal jurisdiction requirement is a

waivable right, there are a variety of legal arrangements by which a litigant may give

express or implied consent to the personal jurisdiction of the court,” including based

on a freely negotiated forum selection clause).

       The third of these options—waiver based on a forum selection clause—is the

only basis on which plaintiffs assert personal jurisdiction over Toray in their Second

Amended Complaint and in their opposition to Toray’s motion to dismiss. Specifically,

they allege that “[w]hen Toray purchased Zoltek in 2014, it was fully aware of” an

attorney retainer agreement signed between Zoltek and plaintiffs in 1996, and that

Toray “is thus so closely related to this dispute that it was foreseeable that Toray

would be bound by the [forum selection] clause” in that retainer agreement. R. 217

¶ 15. The forum selection clause in the 1996 retainer agreement provided that the

parties agree to “submit themselves to the exclusive jurisdiction and venue of the

Federal District Court for the Northern District of Illinois for resolution of any and

all disputes under this Agreement.” R. 177-2 at 7. As plaintiffs themselves repeatedly

acknowledge, however, this agreement was “terminated” when Zoltek terminated

plaintiffs’ legal representation in 2016. E.g., R. 177 at 1, 6, 8. Plaintiffs therefore sue



                                            3
Toray only under a quantum meruit theory to recover fees for services provided. R.

217 ¶¶ 88-97.

      As the Seventh Circuit explained in Vance v. Gallagher, 280 F. App’x 533 (7th

Cir. 2008)—a case neither party cites—“[u]nder . . . Illinois law, when an attorney

and a client enter into a fee agreement, if the client terminates the attorney, the

contract ceases to be operative.” Id. at 537; accord In re Estate of Callahan, 578

N.E.2d 985, 988 (Ill. 1991) (“when a client terminates a contingent-fee contract, the

contract ceases to exist between the parties thereto and the contingency term,

whether the attorney wins, is no longer operative”). “In that instance,” the Vance

court explained, “the attorney may recover fees for his services under the equitable

theory of quantum meruit.” Id. (citing Callahan, 578 N.E.2d at 987-88). And where

an attorney does “not assert a breach of contract claim . . . but rather assert[s] a claim

for fees based on quantum meruit,” reliance on a “forum selection clause” in the fees

agreement “is misplaced” because the action does not arise out of the contract. Id.

      Plaintiffs argue that their quantum meruit claim arises from the retainer

agreement because the retainer agreement contained a provision entitling plaintiffs

to “the reasonable value of [their] services” in the event of termination. R. 177-2

¶ 4(b)(ii). They cite Hugel v. Corp. of Lloyd’s, 999 F.2d 206 (7th Cir. 1993), in support.

But that case held only that a “forum selection clause governs the action” “if the duty

arises from the contract,” as the tortious interference claim in that case did. Id. at

209; accord Solargenix, 17 N.E.3d at 182 (forum selection clauses “apply not merely

to contract claims involving the terms of the contract in which the clause appears,



                                            4
but also to other claims that are otherwise connected to the contract, such as tort

claims arising from the contract”). By definition, however, “a quantum meruit claim

sounds in restitution rather than contract.” Vance, 280 F. App’x at 537. Although in

some cases a quantum meruit claim is pleaded in the alternative to a breach of

contract claim based on a non-terminated contract, in the attorney-client context in

Illinois, a “contract ceases to be operative” when the attorney is terminated, and

quantum meruit is “the only basis for . . . recovery of fees.” Id.; accord Callahan, 578

N.E.2d at 987-88. Thus, as the Seventh Circuit in Vance held when addressing

precisely the situation here, a forum selection clause in a terminated attorney’s fees

agreement does not apply to a subsequent quantum meruit claim to recover fees to

which an attorney otherwise would have been entitled under that agreement. Id. On

this basis, the Court rejects plaintiffs’ argument that it can exercise personal

jurisdiction over Toray based on the forum selection clause in the parties’ terminated

retainer agreement.

      Toray also argues in its motion to dismiss that this Court lacks specific or

general personal jurisdiction over it. Plaintiffs did not meaningfully address those

arguments in their response, instead focusing on their forum selection clause

argument based on the mistaken premise that forum selection clauses can extend to

quantum meruit claims after an agreement is terminated. Toray did not robustly

dispute that premise (not citing Vance or any other case directly addressing the issue

(see R. 155 at 4-5)). The Court therefore gives plaintiffs an opportunity to replead

other theories of personal jurisdiction over Toray. The Court notes, however, that in



                                           5
light of the evidence Toray has submitted in the form of its general manager’s

affidavit (R. 155-1), plaintiffs will need to “go beyond the pleadings” in response to

any motion to dismiss filed by Toray and submit “affirmative evidence supporting the

exercise of jurisdiction.” Purdue, 338 F.3d at 783.

                                    CONCLUSION

      For these reasons, the Court grants Toray’s motion to dismiss [154] without

prejudice. If plaintiffs believe they can set forth a plausible theory for personal

jurisdiction over Toray in an amended complaint, they should file an amended

complaint and redline on or before 11/5/2018. The same briefing schedule recently set

for Rumy’s motion to dismiss plaintiffs’ Second Amended Complaint will apply, with

Toray’s motion to dismiss (or answer, if Toray so chooses) to be filed by 11/26/2018,

plaintiffs’ response to be filed by 12/17/2018, and Toray’s reply to be filed by 1/7/2019.

                                                   ENTERED:



                                                   ---------------------------------------------
  Dated: October 26, 2018                          Honorable Thomas M. Durkin
                                                   United States District Judge




                                            6
